                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    Management Registry Incorporated,                         Case No. 0:17-cv-05009-JRT-KMM

           Plaintiff,

    v.                                                                 ORDER

    A.W. Companies, Inc., et al.,

           Defendants.


          This matter is before the Court on Eric Berg’s Motion to Intervene and for Contempt.
Berg Mot., ECF No. 311. The Court held a hearing on the motion on October 3, 2019. For the
reasons that follow, the motion is granted in part. Mr. Berg is permitted to intervene for limited
purposes in this case and although a finding of contempt is unnecessary, the Court concludes that
defendants Wendy Brown and A.W. Companies (“AW”), and their attorney, Alex Loftus,1
should be subject to sanctions under Federal Rule of Civil Procedure 37(b)(2) for violating the
Protective Order.

I.        Background

          Mr. Berg was originally a defendant in the lawsuit, but in August, 2018, MRI dismissed
its claims against him. Order (Aug. 9, 2018), ECF No. 163. He is now performing work in some
capacity for MRI. On December 7, 2018 Mr. Berg filed a separate lawsuit against Mr. Brown,
Ms. Brown, and AW in Minnesota state district court. The state court litigation remains pending
and, at the time of the October 3, 2019 hearing in this matter, Mr. Berg’s deadline for responding
to the defendants’ motion for summary judgment in that case was fast approaching.

          In July 2019, Mr. Berg received a subpoena from the parties seeking his deposition in this
case. Through his counsel, Scott Moriarty, Mr. Berg made clear that his subpoenaed deposition
testimony could not be used in the state court litigation. Moriarty Decl, Ex. 1, ECF No. 315-1. At
the hearing, Mr. Moriarty explained the context for his email in more detail. Specifically,
Mr. Moriarty represented, without disagreement from defense counsel, that the defendants in the

1
       Another attorney for the defendants, Ryan Moore, withdrew from representation in this
case on October 3, 2019. Mr. Loftus indicated at the hearing that Mr. Moore would no longer be
with his firm.


                                                  1
state court litigation had failed to serve any written discovery requests by the applicable state
court deadline, which had passed. Though their requests were untimely, the defendants took the
position in the state case that they would not take Mr. Berg’s deposition in connection with that
matter until he responded to their written discovery requests. Mr. Moriarty’s communications in
response to the federal subpoena attempted to avoid responding to discovery requests in the state
court case that the defendants had allegedly failed to diligently pursue. To put it simply,
Mr. Berg did not want the defendants to use the federal-case deposition to end-run the already
expired state court deadlines.

       During Mr. Berg’s deposition in this case, Mr. Moriarty designated certain testimony
regarding Berg’s income and his consulting work “Confidential—Attorney’s Eyes Only”
(“AEO”) under the Protective Order. Moriarty Decl., Ex. 3, ECF No. 318-1; see also Protective
Order (“PO”), ECF No. 88. Mr. Moore was representing the defendants at the deposition and did
not object to the AEO designation. After he received a transcript of the deposition, Mr. Moriarty
informed the parties’ counsel that he was preliminarily designating the entire transcript AEO, but
would follow up with the parties regarding a “more detailed description of the matters to be
designated Confidential or AEO.” Moriarty Decl., Ex. 4, ECF No. 315-4. Neither Mr. Moore,
nor his co-counsel, Mr. Loftus, objected to the designation.

       A few weeks after Mr. Berg’s deposition, on September 4, 2019 Mr. Moriarty took
Ms. Brown’s deposition in the state court litigation. Ms. Brown testified regarding her
knowledge of Mr. Berg’s approximate income from his consulting business and indicated she
learned those details after reading his deposition transcript from this case. Moriarty Decl., Ex. 5,
ECF No. 318-2. Because Mr. Moriarty had notified counsel that the deposition transcript should
be treated as AEO material, and the Protective Order in this case prevents AEO designated
information from being used in another proceeding or from being shared with a party, Mr. Berg
believed Ms. Brown’s testimony showed the Protective Order had been violated. Mr. Moriarty
raised this issue with Mr. Moore during Ms. Brown’s deposition, but Mr. Moore asked that the
matter be addressed later. On September 6, 2019, Mr. Moriarty sent Mr. Moore and Mr. Loftus a
letter asking to discuss this issue sometime before September 11th. Moriarty Decl., Ex. 6, ECF
No. 315-6. Neither Mr. Moore nor Mr. Loftus raised any disagreement with the propriety of the
designation in response to the September 6th letter or at any other time, and Mr. Moriarty
received no other response.

       On September 18, 2019, Mr. Moriarty drafted a letter narrowing the specific portions of
Mr. Berg’s transcript that were being designated Confidential and AEO. Moriarty Decl., Ex. 7,


                                                  2
ECF No. 315-7. On September 19, 2019, despite having received Mr. Moriarty’s September 6th
and 18th letters, the defendants in the state court litigation publicly filed the transcript of
Mr. Berg’s August 13, 2019 deposition. Moriarty Decl., Ex. 8, ECF No. 315-8. Mr. Berg’s
motion to intervene and for contempt followed. After the October 3rd hearing on the present
motion, Mr. Loftus notified Mr. Moriarty that the defendants in the state court litigation would
withdraw the entire motion for summary judgment they filed. E-mail from A. Loftus to S.
Moriarty (October 3, 2019, 11:15 CST) (on file with the Court).

II.     Intervention

        Mr. Berg contends that he should be allowed to intervene for the limited purpose of
addressing the defendants’ and their attorneys’ alleged violations of the Protective Order and to
remedy the harm caused by those violations. See Intervention Pleading, ECF No. 311-1. MRI has
not taken any position on Mr. Berg’s request. Min. Entry (Sept. 23, 2019), ECF No. 320. The
defendants oppose Mr. Berg’s motion, arguing that he has not shown a valid basis to intervene.
Defs.’ Resp., ECF No. 321.

        Mr. Berg claims a right to intervene under Rule 24(a), or alternatively, that his
intervention is permissible under Rule 24(b). “A party seeking mandatory intervention under
Rule 24(a) must establish that ‘(1) it has a recognized interest in the subject matter of the
litigation; (2) the interest might be impaired by the disposition of the case; and (3) the interest
will not be adequately protected by the existing parties.’” WaterLegacy v. U.S. E.P.A., 300
F.R.D. 332, 338 (D. Minn. 2014) (quoting S.D. ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d
783, 785 (8th Cir. 2003)).

        Even if intervention as a matter of right cannot be demonstrated, a court has discretion to
allow intervention under Rule 24(b) and must construe the Rule liberally, resolving any doubts in
favor of the person seeking to intervene. WaterLegacy, 300 F.R.D. at 338–39. A court may
permit intervention by anyone who “(A) is given a conditional right to intervene by a federal
statute; or (B) has a claim or defense that shares with the main action a common question of law
or fact.” Fed. R. Civ. P. 24(b)(1). Courts must consider (1) whether the motion is timely;
(2) whether a shared question of law or fact exists between the movant’s claim and the main
action; and (3) whether intervention will result in undue delay or prejudice to the original parties.
Franconia Minerals (US) LLC v. United States, 319 F.R.D. 261, 265 (D. Minn. 2017). When a
person “seek[s] to intervene only to modify a protective order or unseal documents, and not to
litigate a claim on the merits, an independent basis for jurisdiction is not required.” Flynt v.



                                                   3
Lombardi, 782 F.3d 963, 967 (8th Cir. 2015) (reversing district court’s order denying journalist’s
motion to intervene for the purpose of seeking to unseal judicial records). “[P]ermissive
intervention under Rule 24(b) is an appropriate procedural vehicle for non-parties” who seek to
litigate their interests with respect to confidentiality orders. See id. (discussing permissive
intervention for the purpose of seeking access to judicial records that are unavailable due to
confidentiality orders).

         The defendants generally allege that Mr. Berg should not be allowed to intervene because
the interests he seeks to protect are collateral to the substance of the dispute between the parties.
See Defs.’ Resp. at 6–13. However, they do not point to any controlling Eighth Circuit precedent
addressing the issue here: whether a nonparty that has marked information provided in discovery
confidential pursuant to a protective order may intervene to obtain enforcement of that protective
order.

         The defendants next argue that Mr. Berg’s request to intervene should be denied because
he cannot show any injury and therefore lacks standing. They assert that the information
designated as confidential (the amount Mr. Berg was paid by MRI for consulting work), is
already available from other sources, so the disclosure of his transcript in the state court litigation
in support of the defendants’ summary-judgment motion caused no harm. See Defs.’ Resp. at 6–
9. For two reasons, this argument is flawed.

         First, the Court concludes that a traditional showing of injury is not required in this
context. When an intervenor seeks to be involved in litigation for a limited purpose related to the
application of a confidentiality order, some courts conclude that the usual requirement of
standing is unnecessary. See In re Baycol Prods. Litig., 214 F.R.D. 542, 544 (D. Minn. 2003)
(“To date the Eighth Circuit has not yet ruled on whether standing is a prerequisite for
permissive intervention. … Other courts, however, have created an exception to the standing
requirement when third parties seek intervention solely to challenge a confidentiality order.”).
The Court agrees that a traditional showing of standing is unnecessary under the circumstances
presented here.

         Courts have permitted third parties to intervene under Rule 24 for “collateral discovery
issues” under similar circumstances. J.D. Fields & Co. v. Nucor-Yamato Steel Co., No. 4:12-cv-
00754-KGB, 2015 WL 12696208, at *2–4 (E.D. Ark. June 15, 2015) (granting nonparty’s
motion to intervene for the limited purpose of opposing the plaintiff’s motion to remove
confidentiality designations from the nonparty’s information produced in discovery); see also



                                                   4
California Parents for Equalization of Educ. Materials v. Torlakson, No. 17-cv-00635-
CRB(JSC), 2018 WL 3930141, at *4–6 (N.D. Cal. Aug. 16, 2018) (granting nonparty’s motion
to intervene for the limited purpose of joining a motion to maintain confidentiality designations
on documents produced pursuant to Rule 45 subpoena). Consistent with these cases, the Court
finds that where a nonparty has been subpoenaed for a deposition, has marked aspects of his
deposition testimony confidential pursuant to a protective order, and claims that a party to the
case has used his information in violation of the protective order, permissive intervention under
Rule 24(b) is appropriate.

        The Court is convinced that Mr. Berg should be permitted to intervene under Rule 24(b).
There is no principled distinction between allowing a nonparty to a lawsuit to intervene to
modify a protective order or unseal records and allowing intervention in a case like this one.
Mr. Berg is a third party whose interests are affected by the Court’s application of the Protective
Order in this case. He is not seeking to have a claim adjudicated on the merits here, but merely to
intervene to ensure that his confidential information is protected. Allowing him to intervene will
not delay this litigation or prejudice any of the parties’ rights. S. Dakota ex rel Barnett v. U.S.
Dep’t of Interior, 317 F.3d 783, 787 (8th Cir. 2003) (“The principal consideration in ruling on a
Rule 24(b) motion is whether the proposed intervention would unduly delay or prejudice the
adjudication of the parties’ rights.”).

        Second, the record demonstrates that, even if some sort of injury is required in this
context, Mr. Berg has shown such harm. Specifically, the defendants’ violation of the Protective
Order likely required Mr. Berg to begin preparing a response to a summary judgment motion that
he would not have otherwise had to defend. Indeed, his response to the state court summary
judgment motion would have been due the day after the October 3rd hearing before this Court if
Mr. Loftus had not subsequently agreed during the hearing to withdraw that motion. Although
counsel for the defendants claimed that the information in question was available from “other
sources,” the only information that was submitted in support of the defendants’ summary
judgment motion in the state case was Mr. Berg’s deposition transcript. Because the defendants
in the state case failed to timely pursue discovery and the period for taking discovery was closed,
the defendants failed to rely upon any “other sources” for the information at issue.

        For these reasons, Mr. Berg’s request to intervene for the limited purpose of enforcing the
Protective Order is granted.




                                                  5
III.   Sanctions

       Mr. Berg asks the Court to hold Ms. Brown and AW Companies in contempt for
violating the Protective Order and seeks an Order: (1) enjoining the defendants from using his
deposition testimony in the state court litigation; (2) prohibiting disclosure of the AEO
information in his deposition testimony to the Defendants for any purpose; (3) requiring the
defendants to return any AEO information that was disclosed to their counsel and to purge or
destroy any electronic copies; and (4) requiring defense counsel to undertake reasonable efforts
to prevent any further unauthorized disclosures in violation of the Protective Order. Proposed
Order ¶ 5. Finally, Mr. Berg requests that the defendants and their attorneys be jointly assessed a
daily fine in the amount of $1,000 until they have demonstrated compliance with the proposed
contempt order. Proposed Order ¶ 6.

       The full panoply of contempt sanctions requested by Mr. Berg is unnecessary under the
circumstances of this case. In particular, following the Court’s notice at the hearing that it would
be ordering withdrawal of the deposition as an exhibit in state court, Mr. Loftus has already
withdrawn the entire motion for summary judgment from the state court litigation. Mr. Loftus
has also declared under 28 U.S.C. § 1746 that Ms. Brown deleted the electronic copy of
Mr. Berg’s deposition transcript that he emailed to her. He further represented to the Court at the
hearing that he did not provide a copy of the transcript to anyone other than Ms. Brown. It thus
appears unnecessary for the Court to use the coercive power of contempt sanctions to compel
compliance with the Protective Order.

       For these reasons, the Court concludes that certifying facts to the District Court regarding
a finding of civil contempt is not necessary. However, the Court concludes that sanctions are
warranted under Federal Rule of Civil Procedure 37 because the defendants and their counsel
violated the Protective Order’s clear prohibitions.

       A.      Legal Standards

       Although Mr. Berg’s motion references only the Court’s contempt powers, a violation of
a protective order can also be addressed under Rule 37(b)(2). Violations of protective orders are
enforceable under Rule 37(b)(2). U.S. ex rel. Johnson v. Golden Gate Nat. Sr. Care, LLC, No.
08-cv-1194 (DWF/JJK), 2013 WL 1182905, at *7 (D. Minn. Mar. 21, 2013) (citing Sandoval v.
Am. Bldg. Maint. Indus., Inc., 267 F.R.D. 257, 264 (D. Minn. 2007)). Rule 37(b)(2) provides: “If
a party … fails to obey an order to provide, or permit discovery … the court … may issue further
just orders,” which include a range of sanctions. Fed. R. Civ. P. 37(b)(2)(A)(i)–(vii). “Instead of


                                                 6
or in addition to the [sanctions listed in Rule 37(b)(2)(A)(i)–(vii)], the court must order the
disobedient party, the attorney advising that party, or both to pay the reasonable expenses,
including attorney’s fees, caused by the failure, unless the failure was substantially justified or
other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

       A court must find a willful violation of a discovery order and prejudice to impose the
most serious of sanctions under Rule 37(b)(2)—dismissal or default—but has wide latitude to
impose other appropriate sanctions for a failure to obey a discovery order. Burgett v. Gen. Store
No Two Inc., 727 Fed. App’x 898, 900 (8th Cir. 2018) (per curiam) (“Dismissal under Rule 37 is
permitted only where there is an order compelling discovery, a willful violation of the order, and
prejudice.”); see also Lemaire v. Monster Energy Co., No. 5:17-cv-05104, 2018 WL 5091604, at
*2 (W.D. Ark. Oct. 18, 2018) (“The district court has wide latitude in imposing sanctions for
failure to comply with discovery.”) (internal quotation marks omitted). Here, the Court finds that
sanctions are appropriate for the defendants’ flagrant violations of the Protective Order under
Rule 37(b)(2).

       B.        The Protective Order is Clear

       The Court finds that the December 26, 2017 Protective Order includes several clear
provisions that apply in this case. First, the Protective Order’s language plainly allows a non-
party providing discovery to mark documents confidential and AEO. Paragraph 2(a) allows a
non-party disclosing or producing a “Document” to designate it “Confidential.” Paragraph 3(c)
states that a party can mark a document “Confidential-Attorney’s Eyes Only.” And Paragraph 4
specifically provides that “[a] non-party producing Documents in the course of this action may
also designate Documents as ‘Confidential’ or ‘Confidential—Attorney’s Eyes Only,’ subject to
the same protections and constraints as the Parties.”

       Second, the Protective Order provides a straightforward definition of “Document” that
applies to deposition testimony. A “Document” includes “information disclosed or produced in
discovery, including at a deposition….” PO ¶ 1(e). Third, the Protective Order plainly prohibits
the disclosure of a “Document” that is marked “Confidential—Attorney’s Eyes Only” to a party.

       Fourth, the Protective Order limits the permissible uses for any Confidential Document.
Specifically, in Paragraph 3(b), it provides that “[n]o person receiving a Confidential Document
may reveal it, except to … the Court and its staff,” and other approved recipients. Paragraph 3(a)
provides that “[a] Confidential Document, along with the information contained therein, shall be
used only in this action. Any other use is prohibited.”


                                                  7
       And finally, the Protective Order includes a feature common to nearly every umbrella
protective order entered in this District—it establishes a procedure for designating documents as
confidential and removing those designations. The right to designate a document “Confidential”
rests unilaterally, in the first instance, with the party disclosing or producing it. PO ¶ 2(a)
(providing the right to designate a Document confidential “if the party or non-party contends that
it contains confidential or proprietary information”). “A Confidential Document produced by a
non-party remains Confidential unless the non-party agrees to change its designation or the Court
orders otherwise after providing an opportunity for the non-party to be heard.” PO ¶ 7(b). If a
party disagrees with a non-party’s designation and they cannot resolve their dispute, the party
may move the Court for an order changing the designation and the nonparty would be required to
show that the designation meets the requirements for confidentiality. PO ¶ 7(c).

       Accordingly, as it pertains to Mr. Berg’s motion for sanctions, the Protective Order in
this case: (1) clearly authorizes a non-party to designate deposition testimony as “Confidential—
Attorney’s Eyes Only”; (2) plainly prohibits the disclosure of a document with the AEO
designation to a party;2 and (3) unmistakably prohibits the use of a document with a
“Confidential” or AEO designation from being used for any purpose other than in this lawsuit.

       The defendants’ textual arguments regarding the Protective Orders’ terms are
unconvincing and, at times, frivolous. First, citing only Paragraph 3(c) the defendants suggest
that only a party has the power to designate a document AEO. Defs.’ Resp. at 2, 5–6. This
argument is frivolous. It completely the plain terms of Paragraph 4, which provides that a non-
party has the same powers as a party to make an AEO designation on any “Document.”

       Faced with the clear language of Paragraph 4, the defendants nevertheless suggest a non-
party does not have the power to designate deposition testimony confidential or AEO because the
definition of “Document” does not clearly refer to deposition testimony. This argument depends
upon a strained, stilted, and unreasonable reading of the Protective Order. See Lusk, 2018 WL
5919342, at *4 (“Courts should construe protective orders in a reasonable and commonsense
fashion, so that their prohibitions are connected to their purpose.”). As noted, the Protective
Order defines a “Document” to include “information” disclosed at a deposition. The
“information” disclosed at a deposition includes, primarily, the deponent’s testimony, making the
information in any deposition transcript a “Confidential Document” whenever it is designated as


2
        Mercifully, the defendants do not dispute that this prohibition is clear or that a disclosure
of a document to a party that is properly marked AEO is a violation of the Protective Order.


                                                   8
such. Nothing in that definition limits its applicability to the exhibits used in a deposition, as
Mr. Loftus suggested at the hearing. A commonsense reading of the relevant provisions of the
Protective Order demonstrates that a nonparty who testifies at a deposition may designate the
transcript as “Confidential—Attorney’s Eyes Only.”

       Mr. Loftus further argued at the hearing that the Protective Order does not prohibit filing
a confidential document in a separate state court proceeding because the Protective Order refers
to “the Court” among the persons to whom a Confidential Document may be revealed. He
suggests that because the Protective Order does not reference “this Court” or use other similar
language, it is unclear about whether filing Mr. Berg’s deposition in the state court litigation was
prohibited. This argument strikes the Court as particularly insincere. In no uncertain terms, the
Protective Order provides that a Confidential Document can only be used in “this action” and
that “[a]ny other use is prohibited.” Even if the Court were to credit the rather preposterous
suggestion that there is some confusion about which judicial forum “the Court” refers to in
Paragraph 3(b), there is no question that using a confidential document for purposes of other
litigation is prohibited by the Protective Order.

       C.      Multiple Violations

       The defendants and their counsel blatantly violated the Protective Order in three separate
ways. First, Mr. Loftus provided Ms. Brown with an electronic copy of Mr. Berg’s entire
deposition transcript, and she reviewed portions of it that were designated AEO, which
Mr. Loftus failed to redact. Mr. Loftus concedes that he provided the transcript to her and
Ms. Brown testified during her own deposition about having read the entire deposition and being
unfamiliar with the Protective Order in this case. Ms. Brown was not permitted by the terms of
the Protective Order to have access to information that had been designated as AEO. By
disclosing the AEO material in Mr. Berg’s deposition to his client, Mr. Loftus willfully violated
the Protective Order.

       Second, the defendants and defense counsel used Mr. Berg’s deposition transcript in the
state court litigation. Mr. Moore’s affidavit, filed on September 19, 2019, indicates that the entire
Berg transcript was attached as an exhibit in support of a motion for summary judgment in the
state case. In so doing, Mr. Moore, Mr. Loftus, A.W. Companies, Mr. Brown, and Ms. Brown
intentionally violated the Protective Order’s prohibition on using any confidential information
for purposes other than in this proceeding.




                                                    9
       Third, defense counsel originally submitted Mr. Berg’s deposition transcript in the state
court litigation in a public filing. Although public access to the deposition transcript was
eventually cut off, the filing still violated the Protective Order’s prohibition on disclosing
confidential information beyond the list of authorized recipients.

       The Court is obliged to address one final issue raised by Mr. Loftus at the October 3rd
hearing. Mr. Loftus suggested that no violation of the Protective Order occurred because the
information Mr. Berg designated as confidential does not qualify for protection. As noted, the
Protective Order includes a common procedure for the designation and de-designation of
documents as confidential. If defense counsel or the defendants believed that Mr. Berg had
improperly designated his testimony as confidential or AEO, they could and should have availed
themselves of that clearly defined procedure. Mr. Loftus threw his colleague, Mr. Moore, under
the bus for failing to challenge Mr. Moriarty’s invocation of the Protective Order at Mr. Berg’s
deposition or sooner. But neither Mr. Moore, Mr. Loftus, nor their local counsel ever raised the
propriety of the confidentiality or AEO designations before Mr. Berg filed the motion to
intervene and for contempt sanctions. Nor did they ask the Court to make a ruling regarding
those designations. Instead, the defendants used Mr. Berg’s deposition in the state court litigation
as though it had never been subject to a confidentiality designation at all. That choice reveals that
Mr. Loftus and the defendants either ignored the applicable provisions of the Protective Order,
treated them as optional, or arrogated to themselves the authority to make determinations that are
left to the Court’s discretion. Whichever is true, none is acceptable.

       D.      Appropriate Sanctions

       Finding that the defendants and their counsel violated the Protective Order does not end
the matter. The question remains: what is an appropriate remedy under these circumstances? As
noted, many of the sanctions Mr. Berg requested have been rendered unnecessary by events that
have since taken place. Nevertheless, the Court concludes that other sanctions are appropriate.

               1. Fee Shifting

       The defendants argue that sanctions are not warranted at all because Mr. Berg cannot
articulate harm. Defs.’ Resp. at 14–15. The Court disagrees. Mr. Berg did articulate harm from
the defendant’s violation of the Protective Order. Specifically, the defendants obtained
information from a nonparty through a subpoenaed deposition in this case that they, having
missed the state court deadline for completing discovery, would not have otherwise received in
the state case. Mr. Berg was entitled to rely on the Protective Order’s terms in testifying pursuant


                                                 10
to the subpoena. The defendants undermined the reasonable expectation that they would abide by
the Protective Order when they filed his deposition in support of their summary judgment motion
in the state court litigation. This caused Mr. Berg to incur attorney’s fees in bringing his motion
to enforce his rights the Protective Order. That is real harm that can be remedied through an
award of expenses, including attorney’s fees, that were incurred in litigating the defendants’
violation of the Protective Order. With respect to those costs, it makes no difference that the
defendants have already withdrawn the summary judgment motion in the state court litigation
and Ms. Brown has deleted the electronic copy of the depositions he received from Mr. Loftus.
Mr. Berg was forced to bring a motion and have his attorney attend a hearing and argue its merits
before the defendants and their attorneys complied with the Protective Order.3

       In addition to compensating Mr. Berg for the expenses he incurred because of the
defendants’ violations, an award of expenses and fees is warranted to deter future violations. The
behavior of Mr. Loftus in connection with this dispute evinces a disrespect for the Court’s Orders
that Mr. Loftus has exhibited at other points in this litigation. His behavior is turning into a
pattern and that pattern needs to end. Given that the Court has already admonished Mr. Loftus
regarding the need to abide by Court orders, another stern lecture simply will not do. A fee-
shifting sanction is warranted.

               2. Revocation of Pro Hac Vice Status and Local Counsel

       In his motion to intervene and for contempt sanctions, Mr. Berg suggested that a
“potential remedy within the scope of this Court’s inherent authority is revocation of [defense]
counsel’s pro hac vice admissions to this Court.” [Berg Mem. at 17 n.5.] “Revocation of pro hac
vice admission is a recognized sanction for violation of court orders or disciplinary rules.” Data
Sys. Analysts, Inc. v. Netplex Gr., Inc., 187 F.R.D. 181, 183–84 (D.N.J. 1999) (citing Johnson v.
Trueblood, 629 F.2d 302, 304 (3d Cir. 1980)). “There are, however, ‘no national standards’ on
disqualification of pro hac vice counsel, whether and to what limited extent an attorney has a
property right in retaining pro hac vice status after it has been granted, or what level of
procedural due process is required before revocation of pro hac vice admission.” Siupa v. Astra
Tech, Inc., No. Civ.A. 10-10525-LTS, 2012 WL 6622492, at *3 (D. Mass. Dec. 18, 2012)




3
       The defendants’ conduct may also have caused Mr. Berg to incur attorney’s fees in
preparing a response to the now-withdrawn summary judgment motion. However, the Court
declines to issue a fee-shifting sanction for those costs.


                                                  11
(adopting the Third Circuit’s approach of providing notice and an opportunity to respond to an
attorney when the district court seeks to revoke pro hac vice status).

         Mr. Loftus has previously disobeyed the undersigned’s instructions requiring him to meet
and confer with opposing counsel concerning a motion to compel discovery. Order (May 8,
2019), ECF No. 203. Other actions Mr. Loftus has taken and refused to take in connection with
the defendants’ ongoing failures to provide adequate discovery responses have resulted in the
Court granting, in part, the plaintiff’s motion for sanctions. Order (Sept. 13, 2019), ECF No. 300.
And Mr. Loftus has now been involved in deliberate violations of the Protective Order discussed
in this Order. The Court also notes that Mr. Loftus’s communications with opposing counsel
have frequently been marred by an unprofessional tone and an unwillingness to engage in any
substantive discussion of the issues being raised. Mr. Loftus has also filed memoranda insisting
in no uncertain terms that motions filed against his clients are baseless, only to appear later
before the Court candidly admitting that the opposite is true, thereby unnecessarily multiplying
these proceedings. Given this persistent misconduct, the Court has seriously considered revoking
Mr. Loftus’s pro hac vice admission to practice in the District of Minnesota. The Court will not,
however, take such action at this time. Though the Court declines to revoke Mr. Loftus’s pro hac
vice admission, the Court’s patience with Mr. Loftus’s handling of this case is at its end. Any
further failure to comply with the Court’s orders will lead to such a revocation.

         As an out-of-state practitioner admitted to practice before this Court pro hac vice,
Mr. Loftus is required to associate with local counsel. D. Minn. LR 83.5(d). Among other things,
local counsel is required to “(A) participate in the preparation and presentation of the case.” D.
Minn. LR 83.5(d)(2)(A). The defendants’ local counsel in this case is Justin A. Bruntjen. Based
upon the history of this litigation, it is apparent that Mr. Bruntjen has not participated in the
preparation and presentation of the case, which has perhaps contributed to the morass now before
the Court. Accordingly, Mr. Bruntjen must become engaged in the litigation to ensure
compliance with Court orders and the Local Rules. The Court further requires Mr. Bruntjen to
take an active role in reviewing and signing every pleading that is filed with the Court by the
defendants.

IV.      Order

         For the reasons stated above, IT IS HEREBY ORDERED THAT:

      1. Mr. Berg’s Motion to Intervene and for Contempt (ECF No. 311) is GRANTED IN
         PART.


                                                  12
  2. Mr. Berg is permitted to intervene in this case for limited purposes of enforcing the
     Protective Order. He shall file his Intervention Pleading within three days of the date of
     this Order. The Clerk of Court is directed to add Mr. Berg as an Intervenor to this
     proceeding and to add Scott Moriarty as his counsel of record.

  3. Mr. Berg is entitled to an award of expenses, including attorney’s fees, incurred as a
     result of the defendants’ violations of the Protective Order. Within seven days of this
     Order, Mr. Berg shall file an application for an award of expenses and attorney’s fees,
     including any declarations or other supporting materials. The defendants shall file any
     response within seven days of being served with the application. Mr. Berg may file a
     reply in support of the application within seven days of being served with any
     response.

  4. As local counsel for the defendants, Justin A. Bruntjen shall become engaged in the
     litigation to ensure compliance with Court orders and the Local Rules. Mr. Bruntjen is
     henceforth required to review and sign every pleading that is filed with the Court by the
     defendants.


Date: October 22, 2019                          s/Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                              13
